EXHIBIT 99.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”), dated June 2, 2008 (“Closing Date”), is made by Howard Ullman, a natural person (“Seller”), and Stewart Wallach, a natural person (“Buyer”).Seller and Buyer may hereinafter also be referred to individually as a “party” or collectively as the “parties.” This Agreement memorializes andincludes a May 23, 2008 consent by the Buyer to cancel 74,666,667 shares of CHDT Common Stock, $0.0001 par value, under a nonqualified stock option granted to the Buyer. RECITALS WHEREAS, subject to the terms and conditions set forth in this Agreement,and pursuant to Section 4(2) of the Securities Act (as defined below), the Seller desires to sell to Buyer, and Buyer desires to purchase from the Seller, certain shares of the Common Stock, $0.0001 par value per share, (“Common Stock”) and Series B Convertible Preferred Stock, $0.10 par value per share, (“Series B Stock”) of CHDT Corporation, a Florida corporation (“CHDT” or “Company”) with its shares of
